303 S.W.3d 167 (2010)
STATE of Missouri, Respondent,
v.
Bradley Clinton HURD, Appellant.
No. WD 69857.
Missouri Court of Appeals, Western District.
February 23, 2010.
Mark H. Wissehr, for Appellant.
John M. Reeves, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Bradley Hurd appeals his convictions following a bench trial for driving while intoxicated, section 577.010, RSMo 2000, and driving while revoked, section 302.321, RSMo Cum.Supp.2008, and sentences to concurrent terms of six years imprisonment and one year in county jail, respectively. Hurd claims that the trial court erred in denying his motion to suppress evidence obtained at a sobriety checkpoint because the checkpoint was not conducted in accordance with the guidelines set forth in State v. Welch, 755 S.W.2d 624 (Mo.App. W.D.1988). Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The convictions are affirmed. Rule 30.25(b).